Citation Nr: 9906286	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948, and from December 1950 to October 1954. 

The appeal arises from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying service connection for 
renal disease. 


FINDINGS OF FACT

1.  The veteran suffers from renal disease secondary to 
chronic glomerulonephritis. 

2.  The veteran has not submitted competent (medical) 
evidence linking his glomerulonephritis or renal disease 
found after service to incurrence in service, or competent 
(medical) evidence of manifestation of glomerulonephritis to 
a compensable degree within the first post-service year, or 
competent (medical) evidence causally linking a condition 
incurred in service to that glomerulonephritis and renal 
disease. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for renal disease. 38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1945 to 
November 1948, and from December 1950 to October 1954. 

Service medical records show treatment in January 1952 for 
urethritis, acute, due to gonococcus, treated with 
penicillin.  Service medical records were negative for any 
hospitalization or treatment for hepatitis.  Service medical 
examinations, including in December 1950, and for service 
separation in October 1954, were negative for any condition 
of the kidneys.  

In a June 1994 letter, S. Dansker, a private licensed social 
worker, informed that the veteran had a diagnosis of end 
stage renal disease, caused by chronic glomerulonephritis.  
She informed that the veteran was undergoing renal dialysis 
three times per week to sustain his life.  

In a July 1994 statement, the veteran's wife informed that 
the veteran had end-stage renal disease, was on dialysis, and 
had been unable to work for the prior two years.  

At an August 1996 RO personal hearing, the veteran testified 
that he had hepatitis in service in 1946, and was then 
treated in a hospital for two months.  He testified that he 
had been hospitalized in isolation due to his hepatitis, in 
ward E of the Naval Hospital in Charleston, South Carolina.  
He testified that while hospitalized his eyes had been yellow 
and he had been given pills for that condition.  He testified 
that he had served aboard the USS Arcadia, in a transport 
capacity.  He testified that thereafter while he was still in 
service in approximately 1951 his wife had a baby and 
required blood, but he was not permitted to give blood 
because he had had hepatitis.  He testified that when he had 
wanted to give blood the hospital had inquired whether he had 
ever had yellow jaundice hepatitis, and upon his responding 
in the affirmative they refused to let him give blood.  He 
testified that there was now no hospital record of that 
refusal.  He testified that thereafter his baby became sick 
and he couldn't give blood then either.  He testified that 
his last stationing was aboard the USS Wisconsin.  He 
testified that he first received treatment for his kidney 
disease in approximately 1992 or 1993.  

At an August 1996 RO hearing, the veteran argued that his 
kidneys and his liver may have been affected by his hepatitis 
infection in service.  

Analysis

The veteran contends that he incurred hepatitis in service 
and that hepatitis caused his renal disease.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter "the Court") held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  A disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Certain diseases, such as cardiovascular-renal 
disease, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In this case, the veteran has presented no evidence of 
hepatitis in service other than his own testimony to that 
effect.  Further, he has presented no evidence of any 
correlation between such alleged hepatitis in service and his 
current renal disease or the glomerulonephritis medically 
assessed as having caused the renal disease.  He testified 
that the renal disease was first manifested in approximately 
1992 or 1993, many years post service.  

While the Board sympathizes with the veteran's dire medical 
condition, no medical basis for a causal link between the 
veteran's periods of service and his current renal disease 
has been presented. The veteran has also not submitted 
competent (medical) evidence linking his glomerulonephritis 
or renal disease found after service to a disease or 
disability incurred in service, and has not submitted 
cognizable (medical) evidence of manifestation of 
glomerulonephritis to a compensable degree within the first 
post-service year.  Accordingly, absent any of these 
evidentiary bases for service connection, the veteran's claim 
must be denied as not well grounded.  Caluza; Tidwell.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  Hence the veteran's contentions 
cannot be accepted as evidence to support a causal link 
between either of the veteran's periods of service and his 
current renal disease, because that question is one of 
medical causation or medical diagnosis beyond his competence.  
Competent (medical) evidence is required to support such a 
contention.  

The Board therefore concludes that the veteran has not 
submitted a well-grounded claim for service connection for 
renal disease.  The Board does not prejudice the veteran by 
denying the claim as not well grounded even though the RO 
decision was on the merits, because the "quality of evidence 
he would need to well ground his claim or to reopen it would 
seem to be...nearly the same..."  Edenfield v. Brown, 
8 Vet.App. 384 (1995)(en banc).  Compare Bernard v. Brown, 
4 Vet.App. 384 (1993).  To obtain further consideration of 
the matter on appeal before the Board, the veteran may file a 
claim supported by medical evidence showing current renal 
disease, and linking that renal disease to a condition in 
service which was either chronic, or which continually 
persisted from the time of service until the present time, or 
which otherwise caused the current renal disease. 

ORDER

The claim for service connection for renal disease is denied 
as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


- 7 -


- 6 -


